Citation Nr: 1545491	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  13-34 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include as secondary to service-connected bilateral hearing loss disability.

2.  Entitlement to service connection for a psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.

3.  Entitlement to a compensable initial evaluation for service-connected bilateral hearing loss disability.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010 (hearing loss disability) and December 2010 (psychiatric disability) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

The record reflects that a VA Form 21-22a, Appointment of Individual as Claimant's Representative, dated in 2010, was received in October 2012, wherein a private attorney was appointed to be the Veteran's representative.  However, in October 2014, the Veteran was notified by the RO that his appointed representative was no longer accredited to represent claimants in claims before VA.  The Veteran was further advised that, as stated in 38 CFR § 14.629(b), no individual may act as an agent or attorney assisting claimants in the preparation, presentation, or prosecution of claims for VA benefits as an agent or attorney unless accredited by VA for such purposes.  He was advised that he may either seek other representation or proceed without representation, and was informed of the procedures for obtaining other representation.  To date, the record does not reflect that the Veteran has appointed other representation.  Indeed, at a July 2015 Travel Board hearing before the undersigned Veterans Law Judge, the Veteran indicated he was voluntarily appearing without representation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a claim of entitlement to service connection for bilateral hearing loss in March 2010.  The RO granted entitlement to service connection for bilateral hearing loss in a June 2010 rating decision and assigned a noncompensable evaluation, but the Veteran submitted a notice of disagreement in August 2010 arguing that he should be entitled to a compensable evaluation.  The RO issued a statement of the case in November 2013.  A VA Form 9, Appeal to Board of Veterans' Appeal, for the hearing loss rating issue was received in December 2013.  On the VA Form 9, the Veteran indicated he desired a Board hearing at the local RO.  

The Veteran filed claims for entitlement to service connection for a psychiatric disability, to include as secondary to service-connected bilateral hearing loss disability, and entitlement to service connection for a psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702 in June 2010.  The RO denied these claims in a December 2010 rating decision, and the Veteran filed a notice of disagreement in May 2011.  The RO issued a statement of the case in November 2013.  A VA Form 9, Appeal to Board of Veterans' Appeal, as to these matters was received in December 2013.  On the VA Form 9, the Veteran indicated he desired a Board hearing at the local RO.  

As described above, in December 2013, the Veteran filed separate substantive appeals (VA Forms 9) for the issue of entitlement to a compensable initial evaluation for bilateral hearing loss and the issues of entitlement to service connection for a psychiatric disability and entitlement to service connection for a psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.  On both substantive appeals, the Veteran specified that he wanted to testify at a Travel Board hearing.  The issues were certified to the Board in two separately filed VA Forms 8 dated in February 2015.  

The Veteran was provided with a Travel Board hearing in July 2015.  However, testimony was only taken as to the issues of entitlement to service connection for a psychiatric disability, to include as secondary to service-connected bilateral hearing loss disability, and entitlement to service connection for a psychosis for the purpose of establishing eligibility for treatment pursuant to the provisions of 38 U.S.C.A. § 1702.  Although hearing loss was discussed, the Veteran's testimony was limited to how his hearing loss affected his psychiatric symptomatology.  It is significant to note that the Veteran was unrepresented at the hearing.

Pursuant to 38 C.F.R. § 20.700 (2014), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  As such, the Board finds that inasmuch as the Veteran is without representation in this appeal, this matter must be remanded so that the Veteran can be afforded the opportunity to provide testimony as to the issue of entitlement to a compensable initial evaluation for bilateral hearing loss.  

With respect to the other issues on appeal, the Board emphasizes that the Veteran contends that his claimed psychiatric disability was caused or aggravated by his service-connected hearing loss disability.  As testimony received with respect to the severity of the Veteran's hearing loss disability could affect the outcome of his psychiatric disability claim, the Board finds that the claims are intertwined.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, a decision on the remaining claims is being deferred pending completion of the development ordered on remand to avoid piecemeal adjudication.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.700(a), 20.704(a) (2014).  The issue of entitlement to a compensable initial evaluation for service-connected hearing loss should be addressed at the hearing.

After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




